Citation Nr: 1811077	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-01 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse, B.F.


ATTORNEY FOR THE BOARD

J. Nichols, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in November 2017.  The transcript is of record.


FINDINGS OF FACT

1. The Veteran experienced noise exposure during service; current audiometry testing shows a hearing loss disability for VA purposes; and the evidence is at least evenly balanced as to whether the hearing loss disability is a result of the in-service noise exposure.

2. The evidence is at least evenly balanced as to whether the Veteran's tinnitus is a result of the in-service noise exposure.


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss disability was incurred in active service.  38 U.S.C. §§ 1110, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

2. With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C. §§ 1110, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107 (b)).

II. Discussion

A. Bilateral Hearing Loss Disability

The Veteran avers that he has a bilateral hearing loss disability due to noise exposure in service.  He testified that while in Vietnam, his main job as a track commander was to protect convoys as he had to spend nights out on bridges, subject to continuous firing of weapons.  See Bd. Hr'g. Tr. at 5.  He was out on the bridges 24/7 and he did not use hearing protection.  See Bd. Hr'g. Tr. at 6-7.  He knew the specific day when he realized he had problems with his hearing-May 5, 1968-when he encountered an explosion as he ran over a land mine.  See Bd. Hr'g. Tr. at 7.  His spouse testified that she noticed that he had hearing problems in the early 1990s, which was when she was working for him, and she noticed that he was hard of hearing, as she had to speak louder to get through to him.  See Bd. Hr'g. Tr. at 9.  

First, the Board finds that the Veteran has a valid bilateral hearing loss disability for VA purposes.  See November 2010 VA Examination Report (audiometric findings).  The first element of service connection has therefore been established.

As to the second element of in-service incurrence, there is no material dispute regarding positive noise exposure in service.  The Veteran's military occupational specialty was an army crewman on his DD Form 214 and military personnel records show his duties to include loader, gunner, tank driver, and tank commander, to include service in Vietnam.  Additionally, the Veteran's testimony described his noise exposure.  As he is competent to testify as to his observations, and as his statements regarding in-service noise exposure are consistent with the circumstances of his service, the Board accepts that the Veteran was exposed to loud noise in service.  See 38 U.S.C.§ 1154(a); 38 C.F.R. § 3.303(a)(each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

Finally, addressing nexus, the Board finds that the evidence is at least evenly balanced on the question of nexus.  On one hand, there is the November 2010 VA examiner who offered a negative nexus opinion due to the fact that the Veteran had normal hearing at service entrance and separation.  The examiner also cited an Institute of Medicine (IOM) study to conclude that there was no sufficient scientific basis for the existence of delayed onset hearing loss, but also stated that the IOM did not rule out such possibility; not enough studies had been done.  

On the other hand, there is a positive opinion from the Veteran's private physician, Dr. J.P.M., who performed both a physical and audiometric examination of the Veteran in October 2011.  He considered the Veteran's medical and service history as it pertained to noise exposure.  He wrote that the Veteran showed a bilateral equal nerve hearing loss which was "consistent with his military exposure to noise."  He thus opined, "[i]t is likely as not that his military exposure to noise has added to his hearing loss and tinnitus."

Additionally, the Veteran has presented competent and credible testimony as to the onset and nature of his bilateral hearing loss disability.  He first noticed his hearing problems in the military when he ran over a land mine, but he did not seek treatment until many years after service, as he noticed a gradual decline.  See Bd. Hr'g. Tr. at 7-8.  The Board accepts the Veteran's statements as to the onset of his hearing loss in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").

The Board has weighed the nexus evidence and finds that the VA examiner's opinion has limited probative value because he relied upon the absence of a disability in service and he failed to consider the Veteran's lay statements as to the onset of his symptoms.  See id. at 1336 n.1 (noting that VA examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Furthermore, this examiner did not particularly explain how the IOM study applied to this Veteran's specific facts.  Dr. J.P.M.'s opinion does not have extensive rationale, however, it is clear that he considered the Veteran's reported history along with present medical findings, and he rendered his opinion based on medical principles known to him as it relates to this Veteran's specific facts.  In this regard, he specifically noted that the present kind of hearing loss is one that is consistent with the Veteran's military noise exposure.

The evidence is, at the very least, evenly balanced on the element of nexus.  As the reasonable doubt created by any relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a bilateral hearing loss disability is warranted.  See 38 U.S.C.§ 5107(b); 38 C.F.R. § 3.102.


B. Tinnitus

The Veteran contends that he has tinnitus due to loud noise exposure in service.  He reported that his tinnitus began in the mid to late 1970s, which is a few years following separation from service.  See November 2010 VA Examination Report.  He also believes that his tinnitus is due to the land mine acoustic injury he sustained in service.  See Bd. Hr'g. Tr. at 7.

The Board finds that the Veteran has a current tinnitus disability as he has reported tinnitus in both ears.  Such observable symptoms (e.g., ringing in the ears) are within the competence of a lay person to identify. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

Second, there is no material dispute that the Veteran was exposed to noise during service.  Again, his statements as to noise exposure are consistent with the circumstances of his service.  See 38 U.S.C.§ 1154(a).  Accordingly, an in-service injury is established.

Finally, the evidence tends to make it at least as likely as not that the Veteran's tinnitus is related to service.  The November 2010 VA examiner provided a negative nexus opinion for tinnitus using the same rationale that he did for the opinion on hearing loss-no complaints in the service medical records.  He also pointed out that the Veteran's tinnitus started in the 1970s.  This opinion has very little to no probative value for the same reason his opinion on hearing loss has limited probative value, see supra.  The Board is left with the positive opinion from Dr. J.P.M., which lends support to the Veteran's testimony regarding the onset of his tinnitus, which he first noticed when he ran over the land mine in service.  Accordingly, a nexus between the tinnitus and the noise exposure during service is established.  See 38 C.F.R. § 3.303(a).  In light of the foregoing, the Board finds that the evidence is at least evenly balanced as on the element of nexus.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  See 38 U.S.C.§ 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


